Citation Nr: 0404655	
Decision Date: 02/19/04    Archive Date: 02/27/04	

DOCKET NO.  02-07 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran retired from active military duty after 26 years 
of service from August 1942 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for bilateral 
hearing loss.  The veteran testified before the undersigned 
in a Travel Board conducted at the RO in October 2003.  This 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

In testimony before the undersigned, the veteran argued that 
current hearing loss was attributable to a loud noise 
environment during his many years of service in the US Navy 
where he served principally in mechanical engineering 
departments.  He also stated that he had at one time operated 
a heavy gun aboard ship.  Earlier, in a statement of May 2001 
and in his notice of disagreement of November 2001, the 
veteran wrote that he had suffered bilateral perforated 
eardrums in 1951 or 1952 while stationed at the Great Lakes 
Naval facility in Illinois.  

The service medical records contain numerous physical 
examinations for service in 1942, 1946, 1948, 1950, 1953, 
1956, 1962 1966, 1967, and the service separation examination 
in 1968.  Each of these examinations notes that the ears were 
normal and all but one of these examinations contain findings 
of "15/15" for whispered and/or spoken voice.  One 
audiometric examination, however, was performed in the 
February 1962 physical examination.  The pure tone decibel 
thresholds for 500, 1,000, 2,000, 3,000, and 4,000 Hertz 
reported for the right ear were 10, 15, 15, 20, and 25, and 
for the left ear were 10, 10, 15, 15, and 20.  Testing in 
1962, however, is assumed to be in "ASA" units which must 
be converted to "ISO" units and, as converted, reflect the 
following values:  25, 25, 25, 30, and 30 for the right ear, 
and 25, 20, 25, 25, and 25 for the left ear.  Although these 
audiometric results did not demonstrate hearing loss for VA 
disability purposes consistent with 38 C.F.R. § 3.385 (2003), 
the US Court of Appeals for Veterans Claims has held that 
"the threshold for normal hearing is from 0 to 20 dB 
[decibels], and higher threshold levels indicate some degree 
of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  

The service medical records contain no complaints, findings, 
treatment or diagnosis for hearing loss in either ear at any 
time during service.  The only complaint with respect to the 
veteran's hearing occurred during the physical examination 
performed in May 1956.  In the report of medical history 
taken at that time, the veteran reported a positive history 
of ear, nose or throat trouble and running ears.  When 
questioned about this, it was recorded that the veteran had 
been treated at the US Naval Hospital at the Navy facility in 
Great Lakes, Illinois, for a running left ear in 1952.  It 
was further noted that he had had no discharge since 1952.  
At present, there is no record of the veteran's treatment at 
the US Navy Hospital at the Naval facility in Great Lakes, 
Illinois.  

During testimony before the undersigned, the veteran reported 
that following 26 years of active military service, he worked 
for the town of Baseport for 26 years in the area of 
"water" and "filter."  An attempt should be made to obtain 
all personnel and medical records of the veteran's employment 
with the city of Baseport.

All records on file show that the veteran received bilateral 
hearing aids from VA in 1999-2000.  In his May 2001 
statement, however, the veteran wrote that he had in the past 
always wore "one hearing aid" yet there are no records on 
file of the veteran being evaluated for a single hearing aid 
at any time prior to his evaluation for bilateral hearing 
aids with VA in 1999-2000.  Any additional records of the 
veteran's earlier evaluation for hearing loss must be 
obtained and included in the claims folder.  

Although the RO complied with VCAA and the duties to notify 
and assist in preparing this case for adjudication, the Board 
concludes that there is sufficient evidence of current 
hearing loss, and that such loss might be attributable to 
events of service based upon the veteran's reported lengthy 
exposure to a loud noise environment during service, at least 
one occasion of hospitalization for a running left ear, and 
1962 audiometric testing with multiple decibel thresholds at 
the relevant frequencies above 20 decibels, sufficient to 
warrant referral of the veteran for a VA examination with a 
request for opinion in accordance with 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).

Accordingly, this case is REMANDED for the following action:

1.  Initially, the RO should forward the 
veteran the appropriate releases and 
request that he properly and fully 
complete them for the release of records 
of his testing and evaluation for a 
single hearing aid which he wrote that he 
had been prescribed for a lengthy period 
prior to his evaluation for bilateral 
hearing aids by VA in 1999 and 2000.  The 
veteran should also be provided a release 
for all personnel and medical records 
which are associated with his 26 years of 
post-service employment with the city of 
"Baseport."  The RO should follow up to 
collect all available records identified 
by the veteran.  The RO should also 
process a request to the appropriate 
military department in an attempt to 
obtain any records of the veteran's 
hospitalization with the U.S. Naval 
Hospital at Great Lakes, Illinois, in 
1951 and 1952.  Any records obtained 
should be added to the claims folder.  

2.  After completion of the above 
development, the veteran should be 
referred for a VA audiometric 
examination.  The veteran's claims folder 
must be provided to the VA examiner for 
review.  In addition to providing current 
audiometric testing, the examiner should 
review the veteran's historical records 
for the purpose of rendering an opinion 
as to whether it is more, less, or 
equally likely that any current hearing 
loss is causally attributable to 
incidents of the veteran's active 
military service, including lengthy 
exposure to a loud noise environment and 
an incident of a running left ear in 1952 
for which the veteran was apparently 
hospitalized.  A complete explanation of 
the bases for the opinion provided is 
essential.  

3.  After completion of the above, the RO 
should again address the question 
presented on appeal.  If the decision is 
not to the veteran's satisfaction, he and 
the representative must be provided a 
supplemental statement of the case which 
includes a discussion of the development 
conducted pursuant to this remand and 
compliance with VCAA, and provided with 
an opportunity to respond.  The case 
should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




